Citation Nr: 1427161	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-38 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971, and from April 1980 to January 1988.  The Veteran also served in the National Guard.  In April 2011 the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing at the Waco RO.  A copy of the transcript is of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for a cervical spine disorder and a right great toe disorder.  

The case was brought before the Board in September 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a July 2012 rating decision the Veteran was granted service connection for arthritis of the great toe.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  This matter is considered resolved and is not in appellate status. 


FINDING OF FACT

The preponderance of the evidence is against a finding that a cervical spine disorder is related to service, or a service-connected disability.



CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Prior to initial adjudication, a March 2008 letter satisfied the duty to notify provisions with regard to a service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran did not receive a notice letter regarding what is necessary to substantiate a secondary service connection claim.  However, the elements of such a claim were provided to the Veteran at his hearing before the Board and his claim was subsequently remanded and readjudicated in the July 2012 Supplemental Statement of the Case.  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's full service treatment records (STRs) are not available.  After a complete search, the National Personnel Records Center (NPRC) reported that the records from the Veteran's second period of service were not available.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the Veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was informed in October 2008 that his records were missing and that he could supply any outstanding records that were in his possession.  The Veteran asserted that he injured his neck in February 1971, during his first period of service, for which VA has obtained his STRs.  

The Veteran's VA and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an adequate VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an adequate examination has been met.  38 C.F.R. § 3.159(c) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Analysis

The Veteran alleges that he developed a cervical spine disability due to parachute jumps during service.  Alternatively, at his Board hearing, the issue of entitlement to service connection for cervical spine disability as secondary to his service-connected left shoulder disability was raised.  Service treatment records reflect that in February 1971, the Veteran landed incorrectly on a parachute jump, causing a fracture dislocation of the greater tuberosity left humerus.  The Veteran is currently service connected for residuals related to this injury.  At the time of the February 1971 injury the Veteran did not reference having cervical spine pain, nor was a cervical spine disorder diagnosed.  At his September 1971 separation examination the Veteran was not diagnosed with a cervical spine disability.  See also December 1990 record noting the Veteran hurt his right foot and knee after a parachute jump.

In October 1971, the month the Veteran originally separated from service, he filed a claim for entitlement to service connection for a left shoulder disorder.  He did not reference any other disabilities at this time.  He first filed a claim of service connection for a cervical spine disorder in March 2008.  His delay in filing a claim for a cervical spine disorder after he filed a claim in close proximity to separation from his first period of service, during which the alleged injury took place, provides evidence against his claim.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Further, at his February 1973 VA examination the Veteran's musculoskeletal system was specifically found to be within normal limits.  This weighs against the Veteran's contentions that he had a cervical spine disorder that began in service and continued on thereafter.

A June 2001 x-ray revealed osteoarthritis at the C5-6 level.  In October 2008, the Veteran was diagnosed with cervical disc disease; he reported neck pain that had existed for 10 years.  A January 2009 Magnetic Resonance Image (MRI) revealed mild/moderate cervical spinal stenosis.  

The Veteran was afforded a VA examination in October 2011.  It was noted he had spinal stenosis and degenerative disc disease.  He reported that his cervical spine pain began after a bad parachute landing in service.  The examiner found that the Veteran's cervical spine disorder was not related directly to service or caused or aggravated by his service-connected left shoulder disability.  The examiner reasoned that the Veteran was not treated for cervical spine complaints in service, to include at his separation examination where his spine was found to be normal.  The examiner also based his opinion on the January 2009 MRI findings showing that the disability was more likely due to chronic changes and changes of aging than an acute injury.  

The Board acknowledges the Veteran's lay assertions that he has a cervical spine disorder that is related to service or a left shoulder disability.  The Veteran has testified that his neck pain began in service, but he was only treated for his left shoulder condition.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide etiology opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his cervical spine was caused by an in-service injury or is due to or aggravated by a shoulder disability, rather than another potential cause such as aging, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  His diagnosed cervical conditions are internal processes that require specialized medical expertise to address their causes.  Further, his assertion has been investigated by a competent medical professional and found to be not supportable.  Id.  The Veteran's lay etiology opinion is not probative.  

Further, a preponderance of the competent probative evidence also weighs against the Veteran's lay assertions that his claimed disorder is related to service or a service-connected disability.  The evidence of record includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his neck pain.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra.; see also Buczynski, supra.  In this case, the Veteran asserted that he injured his neck, as well as his shoulder, during his February 1971 parachute jump.  The STRs document treatment for this injury.  However, the Veteran reported only shoulder symptoms and did not make any complaints with regard to his neck.  Had the Veteran sustained a neck injury, it is reasonable that the treatment records would have noted such symptoms during treatment.  In this case, lack of mention of neck symptoms during treatment for the injury in question provides evidence against the Veteran's assertion.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).

The Veteran's assertion that he has pain and limitation of movement in his cervical spine is competent and credible.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  The Board also has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak, supra.  However, the Board may also assign probative weight to the evidence that is against the Veteran's contentions.  Although he reported a left shoulder injury in service, and was treated for it, the Veteran did not reference a cervical spine disorder during treatment for the same injury, as noted above.   Further, his separation examination specifically noted that his spine was normal.  The Veteran's separation physical examination is particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The Veteran also filed a claim for service connection the month that he separated from service in October 1971 and did not reference a cervical spine disability on this claim or at his February 1973 VA examinations.  To the contrary, his spine was specifically found to be normal on examination.  Further, the October 2011 VA examiner has determined the Veteran's claimed disorder is not related to service or a service-connected disability.  Unfortunately, this evidence weighs against the Veteran's contentions that he experienced continuity of symptoms.

Here, the Board finds that the Veteran's description of his observable symptoms is competent.  However, his reported lay history is credible for the reasons discussed above.  See Kahana, supra.; see also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record during service, to include records at the time of the February 1971 injury, where he did not report neck symptoms, and  his separation medical examination which noted a normal spine.  Further emphasis is placed on the fact that he filed a claim of service connection for a left shoulder disorder the month he separated from service and did not mention a neck disorder, and the October 2011 VA examination report which did not link the Veteran's disorder to service or a service-connected disability.

For these reasons, service connection for a cervical spine disorder is not warranted on a direct or secondary basis.  38 C.F.R. §§ 3.303, 3.310 (2013).  

The Veteran has been diagnosed with cervical spine arthritis, but there is no evidence that this condition arose within the year following separation from service.  Accordingly, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307, 3.309 (2013).  

The preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


